Phone(310) 694-3590 Fax(310) 410-0371 www.kabanico.com June 26, Office of the Chief Accountant SECPS Letter File Mail Stop 9-5 Securities and Exchange Commission 450 Fifth Street, NW Washington, DC 20549 Re: Tank Sports, Inc. File No.333-129910 We have read the statements that we understand Tank Sports, Inc. will include under Item 4.01 of the Form 8-K report, dated June 26, 2008, it will file regarding the recent change of auditors. We agree with such statements made regarding our firm. Very truly yours, Kabani & Company, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by The undersigned hereunto duly authorized. Kabani & Company, Inc. Date: June 26, 2008 By: /s/Kabani & Company, Inc.
